Third District Court of Appeal
                               State of Florida

                       Opinion filed January 12, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1655
                        Lower Tribunal No. 13-3987
                           ________________


                             Helen Chirino,
                                  Appellant,

                                     vs.

                            Jose Leon, et al.,
                                 Appellees.



     An appeal from the Circuit Court for Miami-Dade County, Milton Hirsch,
Judge.

     Vernita C. Williams, Esq., P.A., and Vernita C. Williams, Sutton Law
Group, P.A., and John R. Sutton, for appellant.

      Law Offices of Mendez & Mendez, P.A., and Sergio L. Mendez, Daniel
J. Mendez, and Lorena Friger, The Florida Estate Planning Law Firm, and
Jose Ignacio Leon, for appellees.


Before SCALES, MILLER, and BOKOR, JJ.

     PER CURIAM.
Affirmed.




            2